DETAILED ACTION
This Office Action is in response to the RCE filed February 19, 2021. Claims 9-27 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14, 16-20, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0123738 (“Frojdh”) in view of U.S. Patent Publication No. 2013/0121416 (“He”).
With respect to claim 27, Frojdh discloses the invention substantially as claimed, including 
An apparatus of Inter prediction for video coding performed in a video encoder or a video decoder, the apparatus comprising one or more electronic circuits or processors (see Figs. 2, 8, ¶¶36-37, 41, 47, showing and describing an apparatus comprising one or more electronic circuits or processors (e.g., items 12, 14, 16, and 18) for encoding and decoding video using inter prediction) configured to:
receive input data related to a current processing unit in a region at a video encoder side or receive a video bitstream corresponding to compressed data including the current processing unit within the region at a video decoder side, wherein the current processing unit consists of a set of pixels from video data (see ¶¶21, 24, 36-37, 42, describing that the compressor at the encoder side receives frames of video divided into slices including macroblocks/blocks of pixels, i.e., input data related to a current processing unit in a region, and the decoder at the decoder side receives compressed frames including such slices/macroblocks, i.e., a video bitstream for corresponding to compressed data including the current processing unit within the region);
if a GMC (global motion compensation) mode is enabled for the region:
… ; and 
encode the current processing unit at the video encoder side or decode the current processing unit at the video decoder side using one or more coding modes including the GMC mode …(see Abstract, ¶¶21-22, 24, 42, 54, describing that, where a slice is GMC enabled, i.e., a GMC mode is enabled for the region, GMC information is included with the slice and the compressor encodes the slices of data to generate encoded slices of blocks/macroblocks, i.e., encode the current processing unit at the video encoder side, and the decoder reconstructs/decodes the slices of blocks/macroblocks, i.e., decode the current processing unit at the decoder side, using the GMC information, i.e., using one or more coding modes including the GMC mode).
Frojdh does not explicitly disclose determine a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the processing units in the region using the multiple global motion models at the video decoder side; and encode the current processing unit at the video encoder side or decode the current processing unit at the video decoder side… with one global motion model selected from the multiple global motion models.
However, in the same field of endeavor, He discloses: 
determine a first number of multiple global motion models allowed for encoding processing units in the region using multiple global motion models at the video encoder side or for decoding the processing units in the region using the multiple global motion models at the video decoder side (see Abstract, ¶¶44, 51, 90-92, and Table 5, describing that it was known to use multiple global motion models for encoding processing units of a region at the encoder side and decoding processing units of a region at the decoder side, and that an index, i.e., a first number, of the motion model prediction selected out of the multiple global motion models available, i.e., of multiple global motion models allowed, may be determined); and
at the video encoder side or decode the current processing unit at the video decoder side… with one global motion model selected from the multiple global motion models (see citations and arguments with respect to claim element above and He ¶¶36, 92, describing encoding using a motion model selected from multiple global motion models).
He discloses the benefits of using multiple global motion models, providing indexes for such models, and selecting a global motion model and its associated index from the multiple models (see ¶51, describing that doing so allows for system flexibility and the consideration of multiple models with differing complexities and performance characteristics/tradeoffs when designing/controlling the complexity of the system and thereby improving performance). At the time of filing, one of ordinary skill would have been familiar with the importance of flexibility and performance improvement in encoding/decoding systems and the benefit of allowing for differing complexity/performance tradeoffs in such systems and have understood that, as evidenced by He, in order to enhance the system flexibility and performance and allow for differing encoder/decoder complexity and performance tradeoffs, using a multiple global motion model system whereby the models are indexed and an index/number of a selected model of the multiple global motion models allowed is determined for encoding/decoding would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include use of a multiple global motion model system whereby a first number of multiple global motion models allowed is determined and one model is selected for encoding/decoding in the coding system of Frojdh as taught by He.
With respect to claim 9, claim 9 recites the elements of claim 27 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 9 also applies to claim 27.
With respect to claim 10, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of independent claim 9. Frojdh/He additionally discloses: 
wherein a second number representing a total number of parameters for each of the multiple global motion models is included in the video bitstream (see citations and arguments with respect to claim 9 above, describing the use/signal of multiple global motion models and He Abstract, Tables 1 and 3, ¶¶22, 25, describing that the motion model parameters are signaled via an index associated with a specific number of model parameters for that motion model, i.e., a second number representing a total number of parameters for each motion model is included in the bitstream). 
As detailed above, Frojdh/He describes a system using multiple global motion models and which selects a particular model. At the time of filing, one of ordinary skill would have been familiar with the see He Table 1). Such a person would have known that signaling an index is a low bit way of communicating information. Accordingly, to one of ordinary skill in the art at the time of filing, signaling Frojdh/He’s models using such indexing would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include signaling indexes assigned to the models where each index includes a correlation to a model, a number of parameters for that model, and a motion type of the model in the coding system of Frojdh/He as taught by He.
With respect to claim 11, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of independent claim 9. Frojdh/He additionally discloses: 
wherein a motion type for each of the multiple global motion models is included in the video bitstream at a high level syntax associated with the region, wherein the motion type is mapped to a corresponding total number of parameters for each of the multiple global motion models (see citations and arguments with respect to claims 9 and 10 above, describing the use/signal of multiple global motion models, the creation of an index for each motion model, that a global motion model of the allowed models may be selected, and that GMC model information may be included in the slice header; see also He, Table 1, ¶¶56, 58-59, 97, showing and describing that the signaled motion model indexes may also be associated with a motion model type, e.g., zoom, translation, etc., i.e., wherein a motion type of the global motion models is included in the video bitstream at a high level syntax associated with the region, wherein the motion type is mapped to a corresponding total number of parameters for each of the global motion models). 
The reasons for combining the  cited prior art with respect to claims 27 and 10 also apply to claim 11.
With respect to claim 12, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 11. Frojdh/He additionally discloses: 
wherein the motion type is binarized using variable length codes (see Frojdh ¶¶38, 47, describing that the encoder may be binary/may binarize and use run length encoding to encode the mode, i.e., the motion type is binarized using variable length codes). 
The reasons for combining the cited prior art with respect to claims 27 and 10 also apply to claim 12.
With respect to claim 13, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 11. Frojdh/He additionally discloses: 
wherein the motion type for a given global motion model is coded predictively by another motion type for the given global motion model associated with a previous coded region (see He Tables 1-2, ¶¶41, 69, 76, 97, describing predicting motion parameters (and thereby their associated type) from previously processed and encoded pictures/regions and using them to initialize the motion estimation process, i.e., wherein the motion type for a given global motion model is coded predictively by another motion type for the given global motion model associated with a previously coded region). 
As detailed above, Frojdh/He describes a system using multiple global motion models and which selects a particular model. At the time of filing, one of ordinary skill would have been familiar with the way in which information may be signaled where multiple models are possible but one model is selected – explicit signaling (e.g., via an index) or predictive signaling, e.g., as evidenced by Frojdh, via predicting the motion model information (parameters and their associated type) from previously processed coding regions (see citations above). Such a person would have known that predictive signaling saves bandwidth by allowing the decoder/encoder to predict information without explicitly receiving it. Accordingly, to one of ordinary skill in the art at the time of filing, coding motion parameters (and thereby their associated type) for a global motion model predictively using previously coded regions in the system of Frojdh/He would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include coding motion parameters (and thereby their associated type) for a global motion model predictively using previously coded regions in the coding system of Frojdh/He as taught by He.
With respect to claim 14, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 13. Frojdh/He additionally discloses: 
wherein the previous coded region corresponds to a left region, a top region or a temporally collocated region (see Frojdh Fig. 5, items 40a’-40d’, ¶¶9, 41, 55, describing that the pixel blocks of the previous frame may be left, top, or temporally collocated). 
The reasons for combining the cited prior art with respect to claims 27, 10, and 13 also apply to claim 14.
With respect to claim 16, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of independent claim 9. Frojdh/He additionally discloses: 
wherein parameters for each of the multiple global motion models are signaled in the video bitstream at a high level syntax associated with the region at the video encoder side or parsed from the video bitstream at the high level syntax at the video decoder side (see citations and arguments with respect to claims 9 and 10 above, describing the use/signal of multiple global motion models and their parameters and that GMC model information may be included in the slice header, i.e., signaled in and parsed from the video bitstream at a high level syntax associated with the region). 
The reasons for combining the cited prior art with respect to claims 27 and 10 above also apply to claim 16.
With respect to claim 17, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 16. Frojdh/He additionally discloses: 
wherein the high level syntax corresponds to SPS (sequence parameter set), PPS (picture parameter set), a slice header, a region, or a block (see Frojdh ¶¶46-47, 52, describing that the GMC information may be sent in a slice header). 
The reasons for combining the cited prior art with respect to claims 27 and 10 also apply to claim 17.
With respect to claim 18, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 17. Frojdh/He additionally discloses: 
wherein the current processing unit corresponds to a CTU (coding tree unit), a coding block or a prediction block (see citations above with respect to claim 1, and Frojdh ¶¶47, 56, describing that the processing unit corresponds to a block). 
The reasons for combining the cited prior art with respect to claims 27 and 10 also apply to claim 18.
With respect to claim 19, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 16. Frojdh/He additionally discloses: 
wherein the parameters for a given global motion model are signaled predictively in the high level syntax using other parameters for the given global motion model associated with a previous coded region (see citations and arguments with respect to claims 9-10 above describing signaling parameters at the slide header level, i.e., in the high level syntax, and He Tables 1-2, ¶¶41, 69, 76, 89, describing predicting motion parameters from previously processed and encoded pictures/regions and using them to initialize the motion estimation process, i.e., wherein the parameters for a given global motion model is coded predictively predictively in the high level syntax using other parameters for the given global motion model associated with a previously coded region). 
The reasons for combining the cited prior art with respect to claims 27, 10, and 13 also apply to claim 19.
With respect to claim 20, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 19. Frojdh/He additionally discloses: 
wherein the previous coded region corresponds to a left region, a top region or a temporally collocated region (see citations and arguments with respect to claim 14 above). 
The reasons for combining the cited prior art with respect to claim 27, 10, and 13 also apply to claim 20.
With respect to claim 22, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of independent claim 9. Frojdh/He additionally discloses: 
wherein a GMC indication is signaled in the video bitstream at a high level syntax to indicate whether the GMC mode is enabled for the region, wherein the high level syntax is higher than or equal to a level of the current processing unit (see Frojdh ¶¶42, 46-48, describing that the GMC information/enabling may be signaled in the slice or frame header, i.e., at a high level syntax higher than a level of the current processing unit). 
The reasons for combining the cited prior art with respect to claim 27 also apply to claim 22.
With respect to claim 23, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 22. Frojdh/He additionally discloses: 
wherein a GMC use flag is signaled in the video bitstream at the video encoder side or the GMC use flag is parsed from the video bitstream at the video decoder side, wherein the GMC use flag is within a level of the current processing unit in the video bitstream to indicate whether the GMC mode is applied to the current processing unit (see Frojdh Fig. 9, ¶¶42, 50, describing that the GMC indication may be signaled by the encoder to indicate whether GMC mode is applied and that it may be applied at the macroblock level, i.e., within a level of the current processing unit). 
The reasons for combining the cited prior art with respect to claim 27 also apply to claim 23.
With respect to claim 24, Frojdh discloses the invention substantially as claimed. As described above Frojdh in view of He discloses all the elements of dependent claim 23. Frojdh/He additionally discloses: 
wherein when the GMC use flag indicates the GMC mode is applied to the current processing unit, a global motion index is used to identify said one global motion model selected from the multiple global motion models for the current processing unit (see citations and arguments with respect to claims 9, 22, and 23 above, describing that the GMC indication may be signaled and applied at the macroblock level, i.e., applied to the current processing unit, and that a global motion model is selected from the multiple global motion models, and He Table 1, showing the use of a global motion index to identify the global motion models). 
The reasons for combining the cited prior art with respect to claims 27 and 10 also apply to claim 24.
Allowable Subject Matter
Claims 15, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites “wherein a flag is used to indicate whether the motion type for the given global motion model is exactly predicted by said another motion type for the given global motion model associated with the previous coded region”. This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 21 recites “where a flag is used to indicate whether the parameters for the given global motion model are exactly predicted by said other parameters for the given global motion model associated with the previous coded region”. This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 25 recites “a global motion index delta is used to identify said one global motion model selected from the global motion models for the current processing unit, wherein the global motion index delta corresponds to a difference between a first global motion index associated with the current processing unit and a second global motion index associated with a previous coded processing unit”. This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Claim 26 is allowed. Claim 26 recites “wherein more than one set of parameters for one global motion model selected from the multiple global motion models is allowed for the current processing unit and an indication for selecting among said more than one set of parameters is signaled at a level of the current processing unit in the video bitstream”. This limitation is not found in the cited prior art, nor is it found in any other relevant art found by Examiner in Examiner’s search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481